Citation Nr: 1504987	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an eye disability, to include glaucoma and cataracts, secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In January 2014, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his currently diagnosed primary open-angle glaucoma and mild incipient cataracts are proximately due to or aggravated by (permanently worsened not due to natural progress) his service-connected diabetes mellitus.  During the hearing he testified that his VA and/or private primary care doctors and optometrists have suggested that his glaucoma and cataracts are proximately due to or aggravated by his Type II diabetes mellitus.  In addition, he stated that it seemed to him that his currently diagnosed glaucoma and cataracts are etiologically related to his Type II diabetes mellitus because his eye disabilities worsen contemporaneous to worsening of his service-connected diabetes.  Specifically, he stated that at the same time that he started treatment with oral hypoglycemic agents for treatment of his diabetes mellitus, he was prescribed additional medication for treatment of glaucoma.

Service connection is currently in effect for diabetes mellitus, which was diagnosed in 2004.  With the exception of a short period of treatment with an oral hypoglycemic agent in 2005, the Veteran's diabetes mellitus had been controlled with diet and exercise.  As noted during the January 2014 hearing, the Veteran indicated that he had recently been prescribed an oral hypoglycemic agent for treatment of his diabetes mellitus.

Incipient cataracts were diagnosed during VA Agent Orange examination in February 2009, and VA optometry notes show that glaucoma was suspected in June 2009.  Subsequent VA optometry records show a confirmed diagnosis of open-angle glaucoma on gonio in November 2009.

In a November 30, 2009, addendum to an August 2009 optometry note, KEB, O.D., the Veteran's treating VA optometrist at that time, indicates that she explained to the Veteran that primary open-angle glaucoma is not related to diabetes; however, the Veteran indicated that he had a Diabetic brochure that stated otherwise.

In September 2010, the Veteran was afforded a VA eye examination to determine whether his diagnosed glaucoma and cataracts are caused or aggravated by his service-connected Type II diabetes mellitus.  The examiner diagnosed "no disease, injury, or other pathologic process found secondary to Type II diabetes mellitus."  She reasoned that at that time, evidence based medicine (i.e., [uncited] medical literature, [uncited] medical textbooks, and her clinical experience and expertise) only supported a cause and effect relationship between neovascular glaucoma and diabetes mellitus.  She further stated that the Veteran's "trace nuclear sclerotic cataracts" are an age related change.  

On November 17, 2011, a partial and undated VA primary care note was received from the Veteran in which it appears that the Veteran's primary care physician, Dr. AM, M.D., noted the Veteran's currently diagnosed glaucoma, and indicated that "[d]iabetes patients are high risk for glaucoma."  

Finally, a private optometry note from Dr. GMY, O.D., dated May 21, 2012, notes that the Veteran asked if there is a link between diabetes and glaucoma.  He indicated that they discussed that "indeed there is an unknown link."

On review, the Board finds that the September 2010 VA eye examiner's opinion is inadequate for rating purposes as she did not cite the medical evidence in this case and sources of medical literature alluded to in support of her unfavorable opinions pertaining to the etiology of the Veteran's cataracts and glaucoma.  Moreover, she failed to provide an opinion as to whether the Veteran's service-connected diabetes aggravated those conditions.  Similarly, while the other aforementioned notations of record suggest that glaucoma is or may be etiologically related to diabetes mellitus, they did not indicate whether the Veteran's currently diagnosed open-angle glaucoma and incipient cataracts are caused by his service-connected diabetes mellitus.  Accordingly, the Board finds that it is necessary to afford the Veteran a new VA eye examination to determine whether he has a current eye disability, to include cataracts and glaucoma, that is caused or aggravated by his service-connected Type II diabetes mellitus.

In addition, relevant ongoing VA and private treatment records pertaining to the Veteran's diabetes mellitus and his claimed eye disability must be obtained from the Sierra Nevada VA Health Care System and Reno VAMC dating since April 2014 and from the Reno-Sparks and Washoe Tribal Health Care Centers, to include any optometry notes from Dr. GMY, O.D., dating since January 2010.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate assistance from the Veteran, obtain authorization necessary to enable VA to obtain private primary care and optometry treatment records from the Reno-Sparks and Washoe Tribal Health Care Centers, to include any optometry notes from Dr. GMY, O.D., dating since January 2010.  After the Veteran has signed the appropriate releases, all available outstanding records should be obtained and physically or electronically associated with the claims folder.

Regardless of whether the Veteran responds to the aforementioned request for assistance in obtaining records, obtain all relevant ongoing VA primary care and optometry treatment records from the Sierra Nevada VA Health Care System and Reno VAMC dating since April 2014.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.

All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo a VA eye examination to determine whether he has a current eye disability, to include cataracts and glaucoma, that is caused or aggravated by his service-connected Type II diabetes mellitus.  The claims file, to include any records contained in Virtual VA and VBMS, should be made available to the examiner for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  

After a thorough review of the evidence, to specifically include nexus statements and opinions contained in a November 30, 2009 VA addendum optometry note from Dr. KEB, O.D.; report of the September 2010 VA eye examination; a November 4, 2011 VA primary care note from Dr. AM, M.D.; and a May 21, 2012 private optometry note from Dr. GMY, O.D., the examiner should identify all eye disabilities diagnosed during examination and in treatment records dating since August 2009.  

As to each eye disability identified, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected Type II diabetes mellitus caused or aggravated (permanent worsening not due to natural progress) the claimed eye disability, to include cataracts and glaucoma.  If aggravation of an eye disability by the service-connected Type II diabetes mellitus is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contention that his claimed eye disability worsens in conjunction with worsening of his diabetes mellitus.  Any medical literature should be cited in the report, as well as medical findings in the record where appropriate.  A complete rationale should be provided for any opinion expressed.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA and VBMS and provided opinions pertaining to both causation and aggravation of the Veteran's claimed eye disability.  If the report is deficient in any manner, corrective procedures must be implemented at once. 

4.  After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

